Case 1:19-cv-00160-IMK-MJA Document 206 Filed 01/15/21 Page 1 of 2 PageID #: 1786




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   CLARKSBURG

  CYNTHIA D. PAJAK,

                 Plaintiff,
  v.                                                   Civil Action No. 1:19-CV-160
                                                       (JUDGE KEELEY)
  UNDER ARMOUR, INC.,
  UNDER ARMOUR RETAIL, INC.,
  AND BRIAN BOUCHER,

                 Defendants.

       MEMORANDUM OPINION AND ORDER DENYING AS MOOT DEFENDANTS
       UNDER ARMOUR, INC. AND UNDER ARMOUR RETAIL, INC.’S MOTION TO
          MODIFY THIRD-PARTY SUBPOENA DUCES TECUM [ECF NO. 189]

         This matter is before the undersigned pursuant to a Referral Order [ECF No. 194] entered

  by Honorable Senior United States District Judge Irene M. Keeley on January 8, 2021. By this

  Referral Order, Judge Keeley referred Defendants Under Armour, Inc. and Under Armour Retail,

  Inc.’s Motion to Modify Third-Party Subpoena Duces Tecum [ECF No. 189] to the undersigned

  for a hearing and disposition. The undersigned also is in receipt of Plaintiff’s response [ECF No.

  201], thereto, filed on January 13, 2021.

         At a hearing before the undersigned on January 14, 2021, counsel for Plaintiff and Under

  Armour indicated that they had reached a resolution of the issues raised in Under Armour’s motion.

         Accordingly, based on the foregoing, Under Armour’s motion [ECF No. 189] is DENIED

  as moot. It is so ORDERED.

         The Court directs the Clerk of the Court to provide a copy of this Order to any parties who

  appear pro se and all counsel of record, as provided in the Administrative Procedures for Electronic

  Case Filing in the United States District Court for the Northern District of West Virginia.




                                                   1
Case 1:19-cv-00160-IMK-MJA Document 206 Filed 01/15/21 Page 2 of 2 PageID #: 1787




  DATED: January 15, 2021.




                                        2
